Citation Nr: 0910875	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO. 07-37 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the Veteran's service connection claim for a low back 
disability.

2. Whether new and material evidence has been received to 
reopen the Veteran's service connection claim for residuals 
of a head injury, to include headaches and a forehead scar.

3. Whether new and material evidence has been received to 
reopen the Veteran's service connection claim for sinusitis.

4. Entitlement to service connection for a left shoulder 
disability.

5. Entitlement to service connection for a bilateral wrist 
disability.

6. Entitlement to service connection for left ear hearing 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to February 
1997 and from March 2000 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefits sought on appeal.

The issues of entitlement to service connection for a back 
disability and residuals of a head injury on the merits and 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In May 1998, the RO denied the Veteran's claims for 
service connection for a low back disability and for 
residuals of a head injury, to include headaches and a 
forehead scar; the Veteran did not file a notice of 
disagreement to initiate an appeal of this determination.

2. Evidence received since the May 1998 RO decision raises a 
reasonable possibility of substantiating the claims for 
service connection for a back disability and residuals of a 
head injury.

3. The probative medical evidence of record preponderates 
against a finding that the Veteran has a current left 
shoulder disability related to his period of active military 
service.

4. The probative medical evidence of record preponderates 
against a finding that the Veteran has a current bilateral 
wrist disability related to his period of active military 
service.

5. The probative medical evidence of record preponderates 
against a finding that the Veteran has a current left hearing 
loss disability related to his period of active military 
service or that left ear hearing loss was diagnosed within 
one year of his separation from service.


CONCLUSIONS OF LAW

1. The May 1998 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
Veteran's claims of entitlement to service connection for a 
low back disability and residuals of a head injury. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

3. The criteria to establish entitlement to service 
connection for a left shoulder disability are not met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

4. The criteria to establish entitlement to service 
connection for a bilateral wrist disability are not met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


5. A left ear hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service, nor may 
left ear hearing loss be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part, effective May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. The final rule also removes the fourth sentence of 
38 C.F.R. § 3.159(b)(1), previously indicating that if VA 
does not receive the necessary information and evidence 
requested from the claimant within one year of the date of 
the notice, VA cannot pay or provide any benefits based on 
that application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the Veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the new and material evidence claims for the 
low back and residuals of a head injury, as this decision 
finds new and material evidence has been received and reopens 
the Veteran's underlying service claims, the Board finds that 
the full benefit sought with respect to these issues have 
been granted and no prejudice results from any errors in VCAA 
notice. 

With respect to the service connection issues addressed in 
this appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate 
service connection claims in March 2005 and March 2007 
letters. These letters also advised the Veteran of what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

In the March 2007 letter, the Veteran was provided notice of 
the information and evidence necessary to establish a 
disability rating and an effective date in the event 
entitlement to service connection was established as required 
by the holding in Dingess. This notice was not timely in that 
it was issued subsequent to the rating decision on appeal. 
The Board finds, however, that the Veteran was not prejudiced 
by this VCAA timing error as the denial of the service 
connection claims in this appeal renders moot any question as 
to the appropriate disability rating or effective date to be 
assigned and because the claims were readjudicated in the 
November 2007 Statement of the Case after the Veteran 
received appropriate VCAA notice.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service treatment records, private medical 
records, and VA treatment records. Additionally, a VA 
examination has been provided. Accordingly, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with the claim.

The record reflects that the facts pertinent to the claims 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

New and Material Evidence

By way of a May 1998 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for a 
low back disability and residuals of a head disability, to 
include headaches and a forehead scar. The Veteran was 
notified of that determination; however, the Veteran did not 
file a notice of appeal to initiate an appeal from the May 
1998 decision. The May 1998 rating decision therefore became 
final. 38 U.S.C.A. § 7105(c). However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the May 1998 rating 
decision consisted of service treatment records (STRs) from 
the Veteran's first period of active duty service which 
showed some complaints of headaches and back pain and a 
January 1998 VA examination report. Evidence received since 
the May 1998 rating decision includes STRs from the Veteran's 
second period of active duty service and post-service medical 
treatment records. These additional records show continued 
complaints of back pain and headaches. Therefore, the Board 
finds this evidence is both new and material as it addresses 
whether or not the Veteran had continuity of symptomatology 
with respect to his headaches (claimed as a residual of a 
documented in-service head injury) and low back disability. 
Accordingly, the claims for entitlement to service connection 
for a low back disability and residuals of a head injury, to 
include headaches and a forehead scar, have been reopened. 
The issues of entitlement to service connection for a low 
back disability and for residuals of a head injury, to 
include headaches and a forehead scar, are addressed in the 
remand portion of this decision.



Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability. For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.
 
The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim. The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

With respect to the Veteran's claims of entitlement to 
service connection for a left shoulder disability, left ear 
hearing loss, and bilateral wrist pain, the Veteran's STRs 
reveal complaints of left shoulder injury, one abnormal left 
ear audiogram, and complaints of bilateral wrist pain, 
particularly in the left wrist. However, current medical 
treatment records contain no evidence of complaints or 
diagnoses of any bilateral wrist or left shoulder disability. 
The Veteran was examined at a VA medical facility in January 
1998 and made extensive complaints of pain in his fingers and 
hands and back pain. However, the Veteran did not complain of 
any wrist or shoulder problems, and no wrist or shoulder 
disabilities were noted on physical examination. Thus, the 
Board finds no evidence of current disabilities of the left 
shoulder or bilateral wrists. Service connection cannot be 
established without a current disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran had at least one abnormal left ear audiogram in 
service, although subsequent audiograms were within normal 
limits. Nevertheless, as noted above, in order to establish 
entitlement to service connection for hearing loss, a Veteran 
must show current hearing loss manifested by an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater, or speech 
recognition scores using the Maryland CNC Test of less than 
94 percent. 38 C.F.R. § 3.385. The record does not show that 
the Veteran has a current left hearing loss disability that 
meets these criteria. In fact, the record does not include 
any evidence showing current left ear hearing loss. Service 
connection cannot be established without a current 
disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
service connection claims for a low back disability and 
residuals of a head injury, to include headaches and a 
forehead scar. To this extent, the appeal is granted.

Service connection for a left shoulder disability is denied.

Service connection for a bilateral wrist disability is 
denied.

Service connection for left ear hearing loss is denied.





REMAND

As noted above, the issues of entitlement to service 
connection for a low back disability and for residuals of a 
head injury, to include headaches and a forehead scar, have 
been reopened. The record reflects that the Veteran injured 
his back at his place of employment in March 2004 and filed a 
workman's compensation claim. The Board believes that these 
records would be relevant to the adjudication of the 
Veteran's claim of entitlement to service connection for a 
low back disability. The Board finds, therefore, that this 
matter must be remanded for the AMC/RO to attempt to get 
these records. 

Additionally, the record reflects in-service complaints of 
low back pain, evidence of continuity of low back 
symptomatology (the 2003 and 2004 private medical records 
showing complaints of back pain and back surgery), and 
evidence of a current low back disability. Applicable law and 
regulations state that VA will provide a medical examination 
or obtain a medical opinion where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). In the relatively 
recent case of McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006), the Court of Appeals for Veterans Claims (Court) 
clarified that the third prong of this criteria, which 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms "may be" associated with the 
established event, is a low threshold. The Board finds that a 
VA examination to determine the etiology of the Veteran's 
current low back disability is necessary. 

The Veteran's STRs confirm a head injury in 1995 (described 
in the STRs as a mild laceration). The Veteran alleges that 
he has experienced headaches since this injury. The Veteran's 
STRs show complaints of headaches, although the etiology of 
the headaches is unclear and some of the headaches appear to 
be attributed to sinus pain. Additionally, a January 1998 
post-service VA treatment record shows continued complaints 
of headaches. Thus, the Board finds that evidence of record 
meets the low threshold articulated in McLendon of indicating 
a possible relationship between the Veteran's current 
headache complaints and his active duty service period. 
Therefore, the Board finds that a VA examination is necessary 
to determine if the Veteran has current residuals of the 1995 
head injury, to include headaches.

Finally, with respect to the issue of whether new and 
material evidence has been received to reopen the Veteran's 
claim of sinusitis, the record reflects that the RO did not 
comply with the notice requirements for new and material 
evidence claims as mandated by 38 U.S.C.A. § 5103(a) (2002) 
and 38 C.F.R. § 3.159(b) (2008) and clarified by the Court in 
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the Veteran was provided notice that 
complies with the Kent ruling. In fact, the record reflects 
that the Veteran received no VCAA notice with respect to the 
issue of whether new and material evidence has been received 
to reopen the service connection claim for sinusitis. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received 
any VA, non-VA, or other medical 
treatment for his low back disability 
and/or residuals of a head injury, that 
is not evidenced by the current record. 
The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. In particular, the AMC/RO 
should attempt to obtain copies of the 
records associated with the Veteran's 
workman's compensation claim for the 
March 2004 low back injury he incurred at 
his place of employment. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
Veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. The Veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2008) and the Court's decision 
in Kent, as above. Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) 
(2008), the RO should advise the Veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish entitlement to the 
underlying claim for the benefits sought. 
In doing so, the RO should advise the 
Veteran of the element or elements 
required to establish service connection 
for sinusitis that were found to be 
insufficient in the previous denial.

3. When the actions requested have been 
completed, the AMC/RO should schedule the 
Veteran for an examination by a 
physician. The purpose of the examination 
is to determine whether the Veteran's 
current back disability is related to his 
active duty service periods and to 
determine if the Veteran has any 
residuals of a head injury related to his 
active duty service periods. The 
following considerations will govern the 
examination:

a. The claims folder, including 
all medical records obtained 
and a copy of this remand, will 
be reviewed by the examiner, 
with particular attention paid 
to the in-service complaints of 
low back pain, the March 2004 
back injury, the 1995 head 
laceration, and the Veteran's 
in-service and post-service 
complaints of headaches. In 
addition to the specific 
directive of addressing the 
evidence of record as noted 
below, the examiner must 
acknowledge receipt and review 
of the claims folder, the 
medical records obtained and a 
copy of this remand.

b. All indicated tests and 
studies must be performed, and 
any indicated consultations 
must be scheduled. 

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases for the conclusion, with 
identification of the evidence 
of record relied upon in 
reaching the conclusion. In 
particular: 

d. The examiner should 
determine if the Veteran's 
current low back disability is 
related to his complaints of 
low back pain during service or 
to any other aspect of his 
active duty service periods, 
taking into account the March 
2004 post-service back injury 
incurred at the Veteran's place 
of employment. 

e. The examiner should 
determine if the Veteran has 
any current residuals from the 
October 1995 head injury 
incurred in service, to include 
headaches and scars.

f. The examiner must state the 
medical basis or bases for all 
opinions expressed. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
so state. 

4. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development, deemed 
appropriate under the law and then 
readjudicate the issues. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
Veteran's satisfaction, he and his representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


